Citation Nr: 0832201	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-03 168	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, inter alia, denied the 
veteran's September 2004 claim for service connection for 
residuals of a left ankle injury.  Additionally, this matter 
comes to the Board on appeal from an October 2005 rating 
decision issued by the VA RO in Louisville, Kentucky, which 
denied the veteran's March 2005 claim for TDIU arising from 
his service-connected disabilities.  The veteran's claims 
folder was subsequently transferred to the VA RO in St. 
Petersburg, Florida.  

The Board notes that additional documents were attached and 
submitted with the accredited representative's Informal 
Hearing Presentation after the issuance of the last 
supplemental statement of the case.  The submission of such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20.1304(c) (2007). 

The issue of entitlement to TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence that relates the 
veteran's current left ankle condition to his active service.


CONCLUSION OF LAW

The veteran's current left ankle condition was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.103, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A September 2004 letter provided to the veteran before the 
January 2005 rating decision satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The 
September 2004 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with a VA examination 
in November 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in September 2006.  However, since 
the veteran's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as post-traumatic 
osteoarthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for residuals of a left ankle injury.  In a March 
2005 letter entitled "Report Left [A]nkle," the veteran 
states that he had injured his left ankle by jumping from an 
Army convoy truck that had almost turned over because the 
driver had fallen asleep.  He notes that his left ankle 
swelled after the accident, and that it caused him to limp 
and use crutches.  He states that the ankle injury affected 
his walking, and prevented him from being selected to serve 
at Honor Guards and Parades.  He further states that he has 
continued limping ever since his discharge from service, and 
that his left ankle still hurts and swells up at times.

The veteran also notes in his March 2005 letter, and his VA 
medical records confirm, that he was not treated for his left 
ankle from the time he completed his service until he went to 
a VA clinician at Bellevue in Cincinnati, Ohio, in October 
2004.

In his September 2006 statement, the veteran reiterates that 
he injured his left ankle in service, and notes that he has 
been limping and feeling pain ever since leaving the 
military.

The veteran again states that his left ankle injury occurred 
in service in a December 2006 letter, and in his January 2007 
substantive appeal.  In his substantive appeal, he also 
states that he has experienced pain from that injury since 
being discharged from service, and asserts that his current 
left ankle problems are a direct result of his in-service 
injury.  In a May 2008 letter, the veteran's wife confirms 
that he had been limping and had felt pain in his left ankle 
ever since they met in March 1966, and that he could hardly 
walk on it.

The veteran's service treatment records confirm that he 
twisted and severely sprained his left ankle in service in 
October 1964 by jumping off of a truck in a convoy.  In 
October 1964, the veteran was diagnosed with a strained left 
ankle joint.  The veteran returned for treatment in November 
1964, and was prescribed an Ace bandage.  In January 1965 the 
veteran returned again for treatment for persistent aching of 
the left ankle.  The clinician found that the veteran had a 
severe ankle sprain with a persistence of protuberance 
(sticking out or swelling) in the area of his Lateral 
Malleolus (a round bone on the outside and bottom of the 
ankle), along with constant aching.  He prescribed both an 
Ace bandage and an X-ray.  The X-ray, also performed in 
January 1965, revealed no significant abnormalities.  In the 
veteran's March 1966 separation examination, neither the 
veteran nor the clinician mentioned any problems with the 
veteran's left ankle.

As noted above, the veteran was not treated for his left 
ankle again until he went to a VA clinician at Bellevue in 
Cincinnati, Ohio, in October 2004.  (The veteran did mention 
his left ankle problem to a VA audiologist in June 2004, 
however.)

In October 2004, a VA radiologist administered three or more 
X-ray views of the veteran's left ankle in order to assess it 
for osteoarthritis.  He found a single, well-corticated 
(covered) bone fragment in his left ankle, between the medial 
malleolus and ankle mortise.  The VA radiologist stated that 
an intraarticular loose body in that location was suspected, 
that the ankle mortise was intact, and that there was no 
evidence of joint space narrowing or erosion, or of articular 
irregularity.  The VA radiologist also identified small 
calcaneal spurs in the left ankle.

In November 2004, the veteran told a VA clinician that he had 
first injured his ankle in the military in 1965, and that the 
pain had recently become worse.  The VA clinician found that 
there was no swelling, but that there was some tenderness on 
the medial (inside) aspect of the ankle.  The VA clinician 
found that the veteran's range of motion was within normal 
limits, and further found that his manual muscle test was 
grossly within normal limits.  He suggested that the veteran 
treat the left ankle by engaging in physical therapy 
exercises.

In December 2004, the veteran told a VA physical therapist 
that he had received the ankle brace, and was wearing it 
daily.  He stated that it helped him to walk better, and that 
it had eliminated his limp.  He further stated that he 
experienced increased pain after performing his home exercise 
program.  The VA physical therapist advised the veteran to 
decrease the frequency of his exercises until the pain 
decreased.

In May 2005, the veteran told a VA orthopedic clinician in 
Cincinnati that he felt constant pain in his left ankle since 
the accident in service, but that the pain had somewhat 
lessened since retiring from his job, which required 
considerable walking.  On examination, the clinician found 
that the veteran had a moderate left antalgic limp.  There 
was significant calf atrophy.  The veteran had full range of 
motion in his ankle, and the ankle was stable.  There was 
normal subtalar motion.  There was no soft tissue swelling.  
There was some vague tenderness along the tibialis posticus 
tendon, but the tibialis posticus function seemed normal.  
There was a slightly high arch.  X-rays revealed what 
appeared to be a very small loose body and possibly a larger 
one adjacent to it, lying on the medial side of the joint.  
There was perhaps some depression of the dome of the talus 
seen on the lateral view.  The VA clinician noted that "I 
believe this patient's symptoms are real in view of the calf 
atrophy he has."  The VA clinician recommended an MRI scan, 
and possibly an ankle arthroscopy.

The record shows that the veteran moved to Florida in or 
around May 2005.  In May 2006, the veteran sought treatment 
from a VA clinician for his right knee, and his left ankle 
was also examined at that time.  Radiological studies of the 
left ankle were normal for age-anterior osteophyte.  The VA 
clinician found that the left ankle examination was normal 
for the veteran's age, and that the left ankle had anterior 
osteophyte (bone spurs).

In November 2006, the veteran was provided with a VA 
examination of his left ankle.  The VA examiner noted that he 
reviewed the veteran's claim file and medical records, 
including his military service records, service treatment 
records, and VA records.  However, the examiner stated that 
the veteran was treated for left ankle pain at the Cincinnati 
VA Medical Center from April 2004 to December 2004, and at 
the Tallahassee outpatient clinic-apparently not noting the 
veteran's treatment at the Cincinnati VA Medical Center in 
May 2005.

On dorsiflexion, the veteran had active range of motion from 
0 to 8 degrees, with pain beginning and ending at 8 degrees.  
Also on dorsiflexion, the veteran had passive range of motion 
from 0 to 20 degrees, with pain beginning at 18 degrees and 
ending at 20 degrees.  There was no additional limitation of 
motion on repetitive use.  On plantar flexion, the veteran 
had active range of motion from 0 to 20 degrees, with pain 
beginning and ending at 20 degrees.  Also on plantar flexion, 
the veteran had passive range of motion from 0 to 40 degrees, 
with pain beginning at 30 degrees and ending at 40 degrees.  
There was no additional limitation of motion on repetitive 
use.  The VA examiner wrote that the "veteran's subjective 
complaints during the examination appeared, to this examiner, 
out of proportion to objective examination findings.  The 
veteran was noted to display poor effort during the 
examination in this examiner's opinion."

On further examination, the VA examiner found that the 
veteran's left ankle showed no loss of bone or part of a 
bone, no inflammatory arthritis, no joint ankylosis, no ankle 
instability, no tendon abnormality, and no angulation.  X-ray 
studies from April 2006 revealed minimal degenerative change 
at the tibiotalar joint.  

The VA examiner diagnosed the veteran with minimal 
degenerative change at the left tibiotalar joint.  He found 
that the veteran's left ankle sprain from 1964 was resolved, 
and noted that there was no objective evidence of a chronic 
left ankle condition on the veteran's separation examination.  
Based on this information, the VA examiner opined that the 
veteran's left ankle condition was less likely than not to 
have been caused by or to have resulted from the left ankle 
injury in service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical opinion is competent medical evidence.

Additionally, the lack of any objective evidence of 
complaints, symptoms, or findings of a disability for many 
years after the period of active duty is itself evidence 
which tends to show that the condition did not first manifest 
during active duty.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the thirty-nine year period between 
the veteran's last treatment for his left ankle sprain in 
January 1965 and his next mention to a treating clinician of 
left ankle pain in June 2004 suggests that his condition is 
not connected to his service.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for residuals of a 
left ankle injury, and it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Consequently, the veteran's claim of service connection for 
residuals of a left ankle injury is denied.


ORDER

Service connection for residuals of a left ankle injury is 
denied.


REMAND

The veteran's claim seeking entitlement to a TDIU must be 
remanded to comply with VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2007).  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran has the following service-connected disabilities:  
PTSD (70 percent disabling), tinnitus (10 percent disabling), 
and residual scars from a shrapnel wound to the forehead and 
right superior chest (0 percent disabling).  His combined 
rating is 70 percent disabling.  The veteran is thus eligible 
for TDIU under 38 C.F.R. 
§ 4.16(a), provided that he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

In the present appeal, the veteran's representative argued in 
an August 2008 informal hearing presentation that "the 
irritability caused by his PTSD, combined with poor sleeping 
habits caused by both PTSD and tinnitus, have rendered him 
unable to secure or follow gainful employment."

Conversely, on his March 2005 application for increased 
compensation based on unemployability, the veteran responded 
to the question, "Did you leave your last job/self-
employment because of your disability?" by checking the 
"no" box.  Moreover, in his December 2006 letter, the 
veteran stated that the reason "why I left [my employer] 
when I was 63 instead of 65 [was that] my ankle hurt all the 
time and walking on it at work [caused] problems."  Absent a 
grant of service connection for his left ankle condition, 
that condition may not be taken into account when determining 
whether the veteran is able to secure or follow a 
substantially gainful occupation for the purpose of his TDIU 
claim.  38 C.F.R. § 4.16(a) (2007).

The VA has a duty to provide a veteran with a VA examination 
when (1) the claimant has a current disability, or persistent 
or recurrent symptoms of disability, and (2) the disability 
or symptoms may be associated with the claimant's active 
service, but (3) there is insufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2).  Since the veteran's most recent VA examination 
for PTSD was in October 2004, this case is remanded so that 
the veteran can receive a current VA examination to determine 
whether he is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.

The Board requests that the examiner distinguish, if 
possible, the impact of the veteran's service-connected 
disabilities on his capacity to secure and follow a 
substantially gainful occupation from the impact of the 
veteran's non-service-connected disabilities, which currently 
includes his left ankle condition.

Presently, the most recent treatment records contained in the 
claims file are dated December 2006.  On remand, the RO 
should ask the veteran to identify any health care providers 
who have treated him for his service-connected disabilities, 
and attempt to obtain relevant treatment records from 
December 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated him for 
his service-connected disabilities, and 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, obtain 
the records, if any, from December 2006 to 
the present.  If records are unavailable 
and future attempts to retrieve the 
records are futile, please have the health 
care provider so indicate.

2.  After completion of the above, the 
veteran should be scheduled for an 
examination, by an appropriate 
specialist(s), to evaluate whether the 
veteran is able to secure and follow a 
substantially gainful occupation in light 
of his service-connected disabilities 
(PTSD, tinnitus, and residual scars from a 
shrapnel wound to the forehead and right 
superior chest).  The examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on his 
capacity to secure and follow a 
substantially gainful occupation from the 
impact of the veteran's non-service-
connected disabilities, which currently 
includes his left ankle condition.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disabilities.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner(s) in connection 
with the examination(s).  The examiner(s) 
must indicate in the examination report(s) 
that the claims folder was reviewed.  
Following a review of the veteran's 
medical records and history, the 
examiner(s) should discuss all relevant 
medical evidence and findings regarding 
the service-connected disabilities.  The 
examiner(s) should indicate whether the 
veteran is unemployable due to his 
service-connected disabilities.  The 
examiner(s) should clearly state the 
rationale(s) for any opinion expressed.  
If any requested opinion cannot be given, 
the examiner(s) should state the reason 
why.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the AOJ should 
readjudicate the issue of entitlement to 
TDIU.  All applicable laws and regulations 
should be considered.   If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case that summarizes the 
pertinent evidence and fully cites the 
applicable legal provisions.  They should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


